Case 5:19-cv-00096-TKW-MJF Document 35 Filed 07/24/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION
IN ADMIRALTY

IN THE MATTER OF THE COMPLAINT §

OF THOMAS MUDGE, AS OWNER OF CASE NO.
BOUT TIME AGAIN (HIN: LHRC232K001) — §
IN A CAUSE OF EXONERATION FROM OR 5:19-cv-00096-TK W-MJF
LIMITATION OF LIABILITY, §
Petitioner. §
CLAIM AND ANSWER OF
GOTTA LOVETT, LLC

 

Gotta Lovett, LLC (“Claimant”) hereby files the following Claim and Answer in the above-
referenced matter filed by Thomas Mudge (“Petitioner”), as owners of the M/V ‘BOUT TIME
AGAIN (the “Vessel”), as follows:

CLAIM OF
GOTTA LOVETT, LLC

1. Petitioner filed the above-styled Limitation of Liability action seeking exoneration
from or limitation of liability for damages caused by the Vessel.

De Claimant is a Florida limited liability company wholly owned by James Lovett and
Jacquelyn Lovett, both citizens of the State of Florida. Claimant asserts, on information and belief,
that Petitioner was, at all times relevant hereto, citizens of the State of Florida and was the owner
and operator of the Vessel.

3 On October 10, 2018, Petitioner’s Vessel broke loose from its anchorage and/or
moorings and caused damage to property at or near 1501 Tyndall Drive in Panama City, Florida,

including the vessel GOTTA LOVETT, a 60’ Hatteras. James and Jacquelyn Lovett previously

-l-
Case 5:19-cv-00096-TKW-MJF Document 35 Filed 07/24/19 Page 2 of 6

filed a claim in this action for damage to the 60’ Hatteras. This claim is being filed to clarify that
the vessel GOTTA LOVETT, was owned by James and Jacquelyn Lovett through Claimant Gotta
Lovett, LLC.

4. Claimant contests Petitioner’s right to exoneration as well as his right to limitation
of liability under the facts of this case.

Di Even if Petitioner is entitled to limit his liability, which is denied, Claimant contests
Petitioner’s asserted valuation of the Vessel and reserves the right to seek an increase in the amount
of funds deposited by Petitioner once the value of the Vessel can be more definitely ascertained.

Negligence and Unseaworthiness

6. Petitioner is not entitled to exoneration or limitation of liability inasmuch as the
damage to Claimant’s property occurred as a result of the unseaworthiness of the Vessel and/or
Petitioner’s negligent and otherwise actionable failure to take appropriate precautions to protect
the Vessel and the property of others from the anticipated impact of Hurricane Michael. Namely,
Petitioner failed to properly secure the Vessel at an appropriate location and in an appropriate
manner and/or was unable to so secure the Vessel due to its unseaworthiness. The Vessel’s
unseaworthiness and Petitioner’s failure to take appropriate precautions were certainly within the
privity and knowledge of Petitioner.

7. As a result of the unseaworthiness of the Vessel and/or Petitioner’s failure to
properly secure the Vessel at an appropriate location and in an appropriate manner, the Vessel
broke free of its moorings and/or anchorage and struck stationary objects located at the Lovett’s
property, resulting in damage to property, including the vessel GOTTA LOVETT.

8. Claimant makes this claim for all sums that may be allowed or adjudicated against

Petitioner, including $600,000 damage to the vessel GOTTA LOVETT (a portion of which was
Case 5:19-cv-00096-TKW-MJF Document 35 Filed 07/24/19 Page 3 of 6

an insured loss), plus interest, and claims the same as well as any and all other damages sustained
by Claimant and allowed by this Honorable Court, and hereby gives notice of its intent to hold the
Petitioner responsible for any and all damages sustained by reason of Petitioner’s negligence and
otherwise improper conduct and/or the unseaworthiness of Petitioner’s Vessel.

ANSWER OF
GOTTA LOVETT, LLC

Gotta Lovett, LLC (“Defendant’’) answers the Petition (Doc. 1) as follows:

iF Admitted, upon information and belief, except that Rule 9(h) of the Federal Rules
of Civil Procedure is misidentified as “Supplemental” Rule 9(h).

2. Defendant denies that the 46 U.S.C. § 30501 ef seg. confers independent admiralty

jurisdiction, but otherwise admitted.

3. Admitted.

4. On information and belief, admitted.

5. On information and belief, admitted.

6. Defendant admits that the incident giving rise to Petitioner’s Complaint occurred

within this District, but is without sufficient information or knowledge to admit or deny the
remaining allegations and, therefore, denies the same.

7. Defendant is without sufficient information or knowledge to admit or deny this
allegation and, therefore, denies the same.

8. Defendant admits that the incident occurred near the coast of Panama City, Florida,
on or about October 10, 2018, but is without sufficient information or knowledge to admit or deny
the remaining allegations and, therefore, denies the same.

9. Denied.
Case 5:19-cv-00096-TKW-MJF Document 35 Filed 07/24/19 Page 4 of 6

10. Denied.
Il. Denied.
12. Denied.
13. Defendant denies that the value of the Petitioner’s vessel is zero and further points

out that the supporting declaration references an October 18, 2018 incident. Defendant is without
sufficient information or knowledge to admit or deny the remaining allegations and, therefore,
denies the same.

14. Defendant admits that Petitioner filed an Ad Interim Stipulation, but contests
Petitioner’s assertion that the Vessel’s value is $0.00.

LS. Defendant denies that Petitioner and/or its respective insurers and underwriters are
entitled to exoneration from or limitation of liability with respect to claims by Defendant.
Defendant is without sufficient information or knowledge to admit or deny the remaining

allegations and, therefore, denies the same.

 

AFFIRMATIVE DEFENSES
1. Petitioner fails to state a claim upon which relief can be granted.
2, Defendant pleads laches, estoppel, waiver, and unclean hands.
3. Defendant alleges that Petitioner was negligent in causing the subject incident and |

damages, which negligence occurred within the privity and knowledge of the Petitioner within the
meaning of 46 U.S.C. § 30501 et seq.

4, Defendant asserts that the Petitioner’s vessel was unseaworthy, which proximately
caused the subject incident and resulting damage, and that said unseaworthiness was within the

privity or knowledge of the Petitioner within the meaning of 46 U.S.C. § 30501 ef seq.
Case 5:19-cv-00096-TKW-MJF Document 35 Filed 07/24/19 Page 5 of 6

ne Defendant asserts that the Petitioner’s claims are not subject to limitation or
exoneration of liability under 46 U.S.C. § 30501 ef seq.

6. Defendant alleges that Petitioner failed to post adequate and sufficient security.

7. Defendant contests Petitioner’s Declaration of Value (Doc. 1-1) asserting that the ©
Vessel has a remaining value of $0.00, and reserves its right to seek an increase in the amount of

funds deposited by Petitioner once the value of the Vessel can be more definitely ascertained.

Defendant reserves the right to assert any and all additional affirmative defenses which

discovery may reveal to be appropriate.

Respectfully submitted,

/s/ Douglas W. Fink _ [Pro Hac]
PAUL T. BECKMANN
Florida Bar No. 0048941
DOUGLAS W. FINK Pro Hac
ASB-3798-F34D
LESLIE D. SHEEKLEY
Florida Bar No. 0499064
Attorney for Claimant Gotta Lovett, LLC

HAND ARENDALL HARRISON SALE LLC
Post Office Box 123

Mobile, Alabama 36601

Phone: (251) 432-5511

Fax: (251) 694-6375

pbeckmann@handarendall.com
dfink@handarendall.com

HAND ARENDALL HARRISON SALE LLC
35008 Emerald Coast Parkway, Suite 500
Destin, Florida 32541

Phone: (850) 650-0010

Fax: (850) 424-5093

Isheekley@hsmclaw.com
Case 5:19-cv-00096-TKW-MJF Document 35 Filed 07/24/19 Page 6 of 6

CERTIFICATE OF SERVICE

I do hereby certify that on July 24, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing
to:

Attorneys for Petitioners
Robert B. Birthisel, Esquire

Jules V. Massee, Esquire

Whittni M. Hodges, Esquire
HAMILTON, MILLER & BIRTHISEL, LLP
100 S. Ashley Drive, Suite 1210
Tampa, Florida 33602

cbbserv@hamiltonmillerlaw.com
rbirthisel@hamiltonmillerlaw.com
jmassee@hamiltonmillerlaw.com
whodges@hamiltonmillerlaw.com

Attorney for James S. Mauney and Natalie J. Mauney
Andrew N. Mescolotto, Esquire

FRETIG AND GRAMLING

200 Southeast 13" Street

Fort Lauderdale, Florida 33316

anm@fertig.com

/s/ Douglas W. Fink
DOUGLAS W. FINK

3706026_1
